Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6-9 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Seger (US 2009/0110477) was found to be the closest prior art.  Seger discloses chuck system (See Figure 1) comprising: a spindle 12, the spindle 12 formed by a convex cone 17 (See Figure 1), the convex cone 17 having a convex conical connection surface (See Figure 1) and defining an axis of the convex cone 17 which axis defines a first direction (See Figure 1); a core chuck 24 having portions forming a concave conical surface 28, shaped to mate with the convex conical connection surface 17 so that an axis defined by the concave conical surface 28 is coincident with the axis of the convex cone 17 when said concave conical surface 28 and said convex conical connection surface 17 are mutually engaged (See Figure 1); wherein the core chuck 24 defines a cylindrical surface 50 exterior to the concave conical surface 28, wherein the cylindrical surface 50 is formed about the axis defined by the concave conical surface 28, the cylindrical surface 50 engageable with an interior surface a tooling component 35 (See Figure 1); wherein at least one of the core chuck 24 has at least one ball 42 mounted thereto and biased by a spring 54 to move toward the spindle 12, wherein the spindle 12 has a locking groove 21 which receives the at least one ball 42 to lock the spindle 12 and the core chuck 24 together with the concave conical surface 28 engaged with the convex 
Seger does not disclose wherein the spindle is used for supporting a fiber web roll core and the core chuck is engaged with an interior surface of a fiber web roll core.  Seger further does not disclose wherein the core chuck concave conical surface forms a frustum having a base from which the concave conical surface extends: and wherein the frustum, opposite the base, is followed by a portion of the core chuck forming a protrusion extending inwardly of the concave conical surface wherein the protrusion is followed by a portion of the core chuck forming a groove for receiving the at least one ball.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Seger, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722